                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 MATTHEW SCOTT QUILLEN,                             )
                                                    )
            Plaintiff,                              )
                                                    )
 v.                                                 )          No. 2:18-CV-00045-JRG-CLC
                                                    )
 CAPTAIN LEE CARSWELL and                           )
 SULLIVAN COUNTY JAIL,                              )
                                                    )
            Defendants.                             )

                                   MEMORANDUM OPINION

       Plaintiff Matthew Scott Quillen has filed a civil rights complaint pursuant to 42 U.S.C. §

1983, seeking redress for alleged constitutional violations that occurred while he was housed at

the Sullivan County Jail in Blountville, Tennessee [Doc. 1]. This matter is before the Court for

screening pursuant to the Prison Litigation Reform Act (“PLRA”).

I.     SCREENING STANDARDS

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v.

O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A]

because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally construe
pro se pleadings filed in civil rights cases and hold them to a less stringent standard than formal

pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”). “Absent either element, a section 1983

claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

II.     ALLEGATIONS OF THE COMPLAINT

        Plaintiff alleges that while housed in disciplinary segregation at the Sullivan County Jail,

Captain Lee Carswell denied him adequate recreation time and adequate access to the kiosk law

library, which he needed to prepare for his felony trial [Doc. 1 at 3-4]. He also claims that he was

unable to report a Prison Rape Elimination Act incident until the day after it occurred because

Captain Carswell would not allow him timely access to a telephone [Id. at 4].

        Plaintiff also asserts that inmates in disciplinary segregation are fed inadequate amounts of

cold food on Styrofoam plates, and that the plates are often left in the cells overnight to attract

bugs and mice [Id.]. Finally, he contends that he is mentally ill and on a variety of psychotropic

medications that require monitoring, but that his blood has never been drawn to check to determine

whether the drugs are at a therapeutic or dangerous level, despite his requests that medical staff do

so [Id. at 5].

III.    ANALYSIS

        First, Plaintiff’s complaint of inadequate recreation time fails to raise a constitutional issue,

as the Eighth Amendment entitles prisoners only sufficient exercise to maintain reasonably good

physical and mental health. See Walker v. Mintzes, 771 F.2d 920, 927 (6th Cir. 1985). Plaintiff

has alleged that he gets one hour of recreation time daily, and he has failed to allege “that the denial

                                                   2
of recreation caused him any physical injury or placed him at substantial risk of serious harm

sufficient to constitute an Eighth Amendment violation.” Hardin v. Ruth, No. 1:12–cv–30, 2012

WL 5304191, at *6 (E.D. Tenn. Oct. 25, 2012). Therefore, Plaintiff’s allegations relating to

recreation time fail to state a claim for relief under § 1983.

       Second, as to Plaintiff’s claim that he is denied access to the law library kiosk, the Court

notes that Plaintiff’s complaint is that he has to use the kiosk during recreation time and cannot

use it at his leisure [See Doc. 1 at 4]. However, Plaintiff has no protected right to demand when

he will use the facility’s kiosk. Walker v. Mintzes, 771 F.2d 920, 931-32 (6th Cir. 1985) (“Prison

regulations [may] reasonably limit the times, places, and manner in which inmates may engage in

legal research and preparation of leg[al] papers so long as the regulations do not frustrate access

to the courts”). Moreover, Plaintiff has not alleged that he has suffered some legal harm as a result

of the restricted access, and therefore, his allegation fails to state a claim upon which relief may

be granted. See Lewis v. Casey, 518 U.S. 343, 354 (1996) (holding inmate claiming lack of access

must demonstrate his prison officials impeded non-frivolous civil rights or criminal action); Kensu

v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (“An inmate who claims his access to the courts was

denied fails to state a claim without any showing of prejudice to his litigation.”).

       Third, as to Plaintiff’s complaint that he was temporarily denied telephone access, the

Court finds nothing in his complaint indicates that he was prevented from reporting the alleged

sexual assault incident to prison officials. Moreover, an inmate’s right to telephone access “is

subject to rational limitations in the face of legitimate security interests of the penal institution.”

Washington v. Reno, 35 F.3d 1093, 1100 (6th Cir. 1994) (citation omitted).               Accordingly,

Plaintiff’s allegation that he was denied access to a telephone for twenty-four hours fails to state a

§ 1983 claim.



                                                  3
       Fourth, the Court considers Plaintiff’s claim that he is fed cold, inadequately-portioned

food on Styrofoam plates. The Court notes that “the Constitution does not mandate comfortable

prisons.” Rhodes v. Chapman 452 U.S. 337, 349 (1981). Only “extreme deprivations” that deny

a prisoner “‘the minimal civilized measure of life’s necessities” will establish a conditions of

confinement claim. Hudson v. McMillan, 503 U.S. 1, 8–9 (1992) (citations and quotations

omitted). Prison authorities may not, however, “ignore a condition of confinement that is sure or

very likely to cause serious illness and needless suffering the next week or month or year.” Helling

v. McKinney, 509 U.S. 25, 33 (1993). In examining such claims, the court must determine whether

the risk of which the plaintiff complains is “so grave that it violates contemporary standards of

decency to expose anyone unwillingly to such a risk. In other words, the prisoner must show that

the risk of which he complains is not one that today’s society chooses to tolerate.” Id. at 36 (1993);

see also Rhodes, 452 U.S. at 347. In this case, there is nothing in Plaintiff’s complaint to allow

the Court to plausibly infer that the jail’s food and how it is served poses an unreasonable risk to

Plaintiff’s health or safety. See Cunningham v. Jones, 567 F.2d 653, 659–60 (6th Cir. 1977)

(providing that where a prisoner’s diet is sufficient to sustain the prisoner’s good health, no

constitutional right has been violated). Accordingly, these allegations fail to state a claim upon

which relief may be granted under § 1983.

       Fifth, as to Plaintiff’s claim that his blood has not been drawn to check to determine

whether his psychotropic medications are at therapeutic levels, the Court notes that a prison official

violates the Eighth Amendment with regard to lack of medical treatment only when he responds

with deliberate indifference to serious medical needs. Farmer v. Brennan, 511 U.S. 825, 834

(1994); Estelle v. Gamble, 429 U.S. 97 (1976). This standard requires that the medical condition

be objectively serious, but it also requires that the prison official actually knew and disregarded



                                                  4
the excessive risk to the inmate’s health. Farmer, 511 U.S. at 837. In this instance, Plaintiff has

alleged that jail staff have ignored his medical sick call requests, but his allegation that

precautionary testing is necessary fails to demonstrate that jail officials actually knew of and

disregarded an excessive risk to his health. Moreover, even if the Court presumed that the failure

to provide cautionary testing satisfied both the objective and subjective components of the

deliberate indifference standard, Plaintiff has nonetheless failed to establish any damages from the

alleged violation. In the Eighth Amendment context, “a violation of a federally secured right is

remediable in damages only upon proof that the violation proximately caused injury.” Horn v.

Madison Cty. Fiscal Ct., 22 F.3d 653, 659 (6th Cir. 1994). Accordingly, this claim should be

dismissed.

       Additionally, the Court finds that Plaintiff has failed to allege any personal injury because

of any of the constitutional violations alleged in the instant complaint. Under the PLRA, a lawsuit

brought by an institutionalized person requires a “physical” injury to permit recovery. 42 U.S.C.

§ 1997e(e) (“No Federal civil action may be brought by a prisoner confined in a jail, prison, or

other correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury[.]”). The physical injury need not be significant, but it must be more

than de minimis for an Eighth Amendment claim to proceed. See Adams v. Rockafellow, 66 F.

App’x 584, 586 (6th Cir. 2003) (citing Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997)).

Here, “[e]ven if the [C]ourt presumes that the conditions as alleged by the plaintiff here caused an

increased risk of disease and physical ailments, such risk has not been alleged to have resulted in

actual physical harm as required to satisfy the PLRA.” See Doker v. Montgomery Cty. Jail, No.

3:17-cv-947, 2017 WL 3172745, at *2 (M.D. Tenn. July 26, 2017) (internal citations omitted).

Therefore, Plaintiff’s claims must be dismissed.



                                                   5
       Finally, while the Court has found that Plaintiff has failed to state a claim upon which relief

may be granted under § 1983, it nonetheless clarifies that Plaintiff cannot maintain suit against the

Sullivan County Jail, as a jail is not a person subject to liability under § 1983. See Cage v. Kent

County Corr. Facility, No. 96-1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997) (stating that

“[t]he district court also properly found that the jail facility named as a defendant was not an entity

subject to suit under § 1983”). Construing Plaintiff’s claims against Sullivan County itself, the

Court notes that Plaintiff has not alleged that policies and/or customs at the jail caused the alleged

violations, so as to presume the possibility of municipal liability. See Monell v. Dep’t of Soc.

Servs, 436 U.S. 658, 708 (1978) (Powell, J., concurring) (explaining that a municipality can only

be held liable for harms that result from a constitutional violation when that underlying violation

resulted from “implementation of [its] official policies or established customs”). Therefore, even

if Plaintiff’s allegations stated a claim under § 1983, such claims would not proceed against

Sullivan County.

IV.    CONCLUSION

       As stated above, Plaintiff’s complaint fails to state a claim for relief under § 1983, and

Plaintiff fails to allege a personal injury to satisfy the requirement of 42 U.S.C. § 1997e(e).

Therefore, relief will be DENIED, and this action will be DISMISSED WITH PREJUDICE.

Further, the Court will CERTIFY that any appeal from this action would not be taken in good

faith and would be totally frivolous. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE



                                                  6
